DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 depends from itself.  It cannot do that.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 12-15, 17, 19, 21-24, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0110653 to DeSouza (“DeSouza”).
-From Claim 8: DeSouza discloses a supplemental fence apparatus including:
at least one generally lateral rail 14 having a plurality of detents (i.e., the holes into which screws 16 go) spaced laterally along its length;
a plurality of vertical pickets 12 attached to said at least one lateral rail, each one of the plurality of pickets being positioned on one of said plurality of detents (i.e., the pickets are positioned at the same locations as the holes) at a selected lateral position along the length of said lateral rail, said pickets positioned in an orientation parallel with each other and at an angle to said lateral rail; and
a plurality of attachment components 16 to attach said supplemental fence apparatus to an existing fence 18, said attachment components facilitating selectably positioning said supplemental fence apparatus laterally and/or vertically on the existing fence.
-From Claim 9: DeSouza discloses said angle between said vertical pickets 12 and said horizontal rail 14 being selectably adjustable to facilitate (a) orienting said lateral rail to an angle that is generally parallel to a surface underlying the existing fence and (b) racking said pickets into a vertical position.
-From Claim 10: DeSouza discloses means for selectively adjusting the lateral spacing between said plurality of generally vertical pickets (e.g., user could simply omit one of the pickets, so as to make a larger space between adjacent pickets).
-From Claim 12: DeSouza discloses means for selectively adjusting the lateral spacing between the plurality of generally vertical pickets (e.g., user could simply omit one of the pickets, so as to make a larger space between adjacent pickets).
-From Claim 13: DeSouza discloses wherein the means for adjusting the lateral spacing includes a plurality of engagement elements (i.e., the holes into which screws 16 go) laterally spaced along the length of said at least one generally horizontal rail.
-From Claim 14: DeSouza discloses a method of preventing small animals from passing through a fence, including:
providing a supplemental fence apparatus of Claim 8;
attaching said supplemental fence apparatus to an existing fence 18 (see Fig. 1);
racking said supplemental fence apparatus into generally parallel alignment with components of the existing fence (Fig. 1 shows parallel pickets and parallel top and bottom rails); and
positioning said supplemental fence apparatus laterally so that a plurality of pickets on said supplemental fence apparatus are positioned between corresponding pickets of the existing fence (see Fig. 1).
-From Claim 15: DeSouza discloses an apparatus for confining small animals into a limited area, including:
at least one existing fence panel 18 having at least one generally horizontal element and a plurality of generally vertical pickets operatively affixed thereto;
at least one supplemental panel having at least one generally horizontal element 14 and a plurality of generally vertical pickets 12 operatively affixed thereto;
means  for selectively adjusting the angle(s) between said supplemental panel’s at least one generally horizontal element and said plurality of generally vertical pickets operatively affixed thereto (i.e., screws and holes about which the pickets and rails could be rotated so as to rack the supplemental fence);
said supplemental panels at least one generally horizontal element having a plurality of depressions (i.e., the holes into which the screws 16 go) along its length for engaging said plurality of generally vertical pickets and selected lateral positions along the length of said at least one generally horizontal element, said plurality of depressions providing selective adjustability of the lateral spacing between said supplemental panel’s plurality of vertical elements; and
means (screws 16) for affixing said supplemental panel to said existing panel in a desired relationship therebetween.
-From Claim 17: DeSouza discloses said means for adjusting the lateral spacing includes a plurality of engagement elements 16 going into holes on rails 14, and into fence 18 laterally spaced along the length of the supplemental panel’s at least one generally horizontal element.
-From Claim 19: DeSouza discloses a fence structure, including:
an existing 18 barrier installed in a ground surface;
a supplemental fence including:
at least one substantially horizontal rail 14;
a plurality of substantially vertical pickets 12 affixed to said at least one rail in an orientation substantially parallel with each other and rotated at an angle to said horizontal rail; 
said pickets including a loop (i.e., the opening through which screw 16 goes) formed on at least one end of the picket for engaging with the rail at selected lateral positions on the rail; and
a plurality of attachment components 16 selectably positioned along said assembled vertical pickets and/or said at least one horizontal rail for attaching said supplemental fence to the existing barrier.
-From Claim 21: DeSouza discloses wherein said plurality of attachment components includes at least one clip element 16 formed separately from said at least one rail and said plurality of pickets, said clip element sized and configured to be screwed to said existing barrier 18 and to provide an interference fit holding said supplemental fence in a desired position relative to said existing barrier.
-From Claim 22: DeSouza discloses a method of preventing small animals from passing through a fence, including:
providing a supplemental fence of Claim 19;
attaching said supplemental fence to said existing barrier of Claim 19;
racking said supplemental fence to bring said pickets of said supplemental fence into parallel alignment with vertical elements of said existing barrier (see e.g., Fig. 1); and
positioning said supplemental fence laterally on said existing barrier so that said plurality of pickets on said supplemental fence are positioned between corresponding ones of the vertical elements of said existing barrier (see Fig. 1).
-From Claim 23: DeSouza discloses means for selectively adjusting lateral spacing between said supplemental fence’s plurality of vertical pickets (e.g., user could simply omit one of the pickets, so as to make a larger space between adjacent pickets).
-From Claim 24: DeSouza discloses said means for adjusting the lateral spacing of said vertical pickets includes a plurality of engagement elements 16 engaging with fence 18 laterally spaced along the length of the supplemental fence’s said at least one substantially horizontal rail.
-From Claim 27: DeSouza discloses a supplemental barrier, including:
a first rail 14 extending generally parallel to the grade of an underlying surface on which said apparatus serves as at least a portion of a barrier;
a plurality of picket’s 12 movable in relation to said first rail, to permit selectable alignment at some angle to said first rail, said plurality of pickets being generally parallel with each other; and
in which said movability and selectable alignment of said pickets in relation to said first rail are provided by way of a plurality of detents (i.e., the holes into which screws 16 go) provided along the length of said first rail for engaging said plurality of pickets at selected lateral positions along the length of said first rail and at selected angles to said first rail.
-From Claim 28: DeSouza discloses an interference fit (when screw 16 penetrates into fence 18) for engagement between said plurality of pickets and said first rail.
-From Claim 29: DeSouza discloses said first rail including a plurality of grooves (i.e., the holes into which screws 16 go) formed thereon for engaging said plurality of pickets in a selected groove.
-From Claim 30: DeSouza discloses said first rail 14 including a series of adjacent holes spaced along the length of said first rail for engaging said plurality of pickets (with a screw 16) in a selected hole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 16, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DeSouza in view of US 2014/0252290 to Lachenberg (“Lachenberg”).
-From Claim 11: DeSouza discloses the claimed invention except for:
 said pickets 12 being formed with a bendable portion near the upper end of each picket, said bendable portion permitting racking of the pickets.
Lachenberg teaches a picket and rail fence 70 having pickets with a bendable portion (e.g., 361 in Fig. 3B) at an upper end of each picket, which permits racking of the pickets (see e.g., Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DeSouza by adding the bent portions at the tops of the pickets as taught by Lachenberg so that said bent, upper portions of the pickets could be engaged within the upper rail of the existing fence 18.
-From Claim 16: DeSouza discloses the claimed invention except for: thinned portions on the supplemental panel’s pickets, said thinned portions making the pickets selectively bendable at the location of those thinned portions.
Lachenberg teaches a picket and rail fence 70 having pickets with a bendable portion (e.g., 361 in Fig. 3B) formed at a thinned portion of an upper end of each picket, which permits racking of the pickets (see e.g., Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DeSouza by adding the bent portions at the tops of the pickets as taught by Lachenberg so that said bent, upper portions of the pickets could be engaged within the upper rail of the existing fence 18.
-From Claim 20: DeSouza discloses the claimed invention except for: said pickets being formed with a bendable portion near an upper end of each picket, said bendable portion including a depression on an outer surface of each picket, said bendable portion permitting racking of said pickets.
Lachenberg teaches a picket and rail fence 70 having pickets with a bendable portion (e.g., 361 in Fig. 3B) at an upper end of each picket, which permits racking of the pickets (see e.g., Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DeSouza by adding the bent portions at the tops of the pickets as taught by Lachenberg so that said bent, upper portions of the pickets could be engaged within the upper rail of the existing fence 18.
-From Claim 26: DeSouza discloses the claimed invention except for: a bendable portion near a lower end of each picket.
Lachenberg teaches a picket and rail fence 70 having pickets with a bendable portion (e.g., 361 in Fig. 3B) at an upper end of each picket, which permits racking of the pickets (see e.g., Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DeSouza by adding the bent portions at the tops of the pickets as taught by Lachenberg so that said bent, upper portions of the pickets could be engaged within the upper rail of the existing fence 18.

Allowable Subject Matter
Claims 18 is allowed.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/12/2022